                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,                 )
a Florida corporation,
                                               )
       Plaintiff,
                                               )
v.                                                    Case No. 3:17-cv-1054-J-32JRK
                                               )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF                       )
REVOCABLE TRUST, a Florida trust,
                                               )
       Defendant.
                                               )

DINA KLEMPF SROCHI, as Trustee                 )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,              )

       Counterclaim Plaintiffs,                )

v.                                             )

FOODONICS INTERNATIONAL, INC.,                 )
a Florida corporation, and KEVIN
JACQUES KLEMPF,                                )

       Counterclaim Defendants.                )



                            JOINT MOTION TO EXTEND
                      DEADLINE TO FILE JOINT STATUS REPORT

       Counterclaim Plaintiff, Dina Klempf Srochi, as Trustee of the Laura Jean Klempf

Revocable Trust, and Counterclaim Defendants, Foodonics International, Inc. and Kevin Jacques

Klempf, move for entry of an order extending the deadline to file a joint status report on the related

state court case, and in support say:
        1.      On June 6, 2020, this Court entered its Fourth Amended Case Management and

Scheduling Order (Doc. No. 257) in which the Court set a deadline of June 15, 2020 for the parties

to “file a joint status report on the related state court case, including what occurred at the June 2,

2020 hearing.” (the “Status Report”).

        2.      The hearing of June 2, 2020 in the state court case has been rescheduled to June 19,

2020 (the “State Court Hearing”). Accordingly, the parties request that the Court extend the

deadline to file the Status Report until 7 days after the conclusion of the State Court Hearing.

        WHEREFORE, the parties request an extension to and including June 26, 2020 for the

parties to file the Status Report.

 SMITH HULSEY & BUSEY                                 ABEL BEAN LAW, P.A.


 By      /s/ James H. Post                            By     /s/ Daniel K. Bean
         James H. Post                                       Daniel K. Bean
         Michael E. Demont                                   Andrew J. Steif
         R. Christopher Dix
                                                      Florida Bar No. 15539
 Florida Bar No. 175460                               Florida Bar No. 0042475
 Florida Bar No. 364088                               50 North Laura Street, Suite 2500
 Florida Bar No. 036988                               Jacksonville, Florida 32202
 One Independent Drive, Suite 3300                    (904) 516-5486
 Jacksonville, FL 32202                               dbean@abelbeanlaw.com
 (904) 359-7700                                       asteif@abelbeanlaw.com
 (904) 359-7708 (facsimile)
 jpost@smithhulsey.com                                and
 mdemont@smithhulsey.com
 cdix@smithhulsey.com                                 GRAYROBINSON, P.A.
                                                      Grier Wells
Attorneys for Dina Klempf Srochi, as                  Florida Bar No.: 203238
  Trustee of the Laura Jean Klempf                    50 North Laura Street, Suite 1100
  Revocable Trust
                                                      Jacksonville, Florida 32202
                                                      (904)-598-9929
                                                      grier.wells@gray-robinson.com
                                                      barbara.rude@gray-robinson.com

                                                      Attorneys for Foodonics International,
                                                        Inc. and Jacques Klempf

                                                  2
                                         Certificate of Service

          I certify that on this 10th day of June, 2020, I electronically filed the foregoing with the

Clerk of Court through the Court’s CM/ECF electronic notification system, which will send a

Notice of Electronic Filing to all CM/ECF participants in this case. I further certify that I mailed

the foregoing document and the notice of electronic filing by first-class mail to the following non-

CM/ECF participants: none.


                                                                  /s/ James H. Post
                                                                     Attorney

1071310




                                                   3
